Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) dated as of                     , 2007
and effective as of February 16, 2007 (the “Effective Date”) by and between
Harold M. Karp (“Executive”) and Wolverine Tube, Inc., a Delaware corporation
(“Wolverine”).

WHEREAS, Wolverine desires to employ Executive as President and Chief Operating
Officer and Executive desires to be employed by Wolverine in such capacities
upon the terms and condition set forth in this Agreement; and

WHEREAS, Executive acknowledges that, in executing this Agreement, he has had a
reasonable opportunity to seek the advice of independent legal and tax counsel,
and has read and understood all of the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contains
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1. Title; Duties; Reporting.

(a) Title. Wolverine hereby employs Executive, and Executive agrees to be
employed, as President and Chief Operating Officer of Wolverine at its
headquarters in Huntsville, Alabama or at such other location as may be the
Wolverine’s headquarters in the future, according to the terms and conditions
set forth herein.

(b) Duties. Executive will be responsible for the day to day operations of
Wolverine, including the development and execution of an annual operating plan,
capital expenditures programs, implementation of operational and plant
consolidations, restructuring and activities related thereto and such other
tasks, duties, and responsibilities as may be established from time to time by
the Board of Directors of Wolverine (the “Board of Directors”) and/or the Chief
Executive Officer of Wolverine (“CEO”). Executive agrees to devote all or
substantially all of his full business time, energy and skill in the performance
of his duties to Wolverine and to perform faithfully and efficiently such
duties.

(c) Reporting Responsibilities. Executive shall report directly to the CEO;
however, until that position is filled, and at all other times during which the
position of CEO is vacant, Executive shall report to the Chairman of the Board
of Directors. All of Wolverine’s significant operating personnel and business
managers will report directly or indirectly to Executive until the CEO position
is filled and at all other times during which the position of CEO is vacant.

2. Employment Term. The Executive’s term of employment under this Agreement
shall commence on the Effective Date and continue until terminated by either
party as provided herein (the “Employment Term”).

3. Salary and Benefits. During the Employment Term, Wolverine shall provide the
following salary and benefits to Executive:

(a) Relocation Benefits. Wolverine will provide the Executive with full
relocation benefits and reimbursement of expenses in order to transition and
transfer Executive from



--------------------------------------------------------------------------------

his current residence in Ft. Wayne, Indiana to Huntsville, Alabama in accordance
with Wolverine’s policies and practices applicable generally to other peer
executives of Wolverine. If, during the Employment Term, Executive is required
by Wolverine to relocate again, Executive will be provided with full relocation
benefits and reimbursement of expenses in accordance with Wolverine’s then
current policies and practices generally applicable to other peer executives of
Wolverine; provided, however, that in no event shall the relocation benefits and
reimbursement of expenses be less than that provided to the Executive in
connection with his transition and transfer to Huntsville, Alabama as described
above.

(b) Base Compensation. Wolverine shall pay Executive an annual base salary
(“Base Salary”), payable in substantially equal installments in accordance with
Wolverine’s normal payroll practices, as follows:

(i) During the first calendar year of the Employment Term, which shall begin on
the Effective Date and end on December 31, 2007, the Base Salary shall be equal
to an annualized rate of no less than $325,000.00.

(ii) During the second calendar year of the Employment Term, which shall begin
on January 1, 2008 and end on December 31, 2008, the Base Salary shall be equal
to an annualized rate of no less than $335,000.00.

(iii) During the third calendar year of the Employment Term, which shall begin
on January 1, 2009 and end on December 31, 2009, and thereafter, the Base Salary
shall be equal to an annualized rate of no less than $350,000.00 or such higher
annualized rate as may from time to time be determined by the Board of Directors
or its authorized committee.

(c) Annual Bonus. In addition to the Base Salary, Executive will be eligible to
receive an annual cash bonus (“Annual Bonus”) with a target of 60% of the
Executive’s Base Salary for the year in which the Annual Bonus relates based
upon achievement of certain operating and financial performance measures and
criteria such as EBITDA, EPS, net cash flows, return on investment and/or other
discretionary factors, in accordance with and as set forth in Wolverine’s annual
incentive program.

(d) Long Term Equity Incentive. As an additional component of Executive’s
compensation, Executive was previously awarded an option to purchase 700,000
shares of Wolverine common stock in accordance with the terms and conditions of
the Wolverine Tube, Inc. 2007 Nonqualified Stock Option Plan and as may be in
effect from time to time.

(e) Welfare, Retirement and Fringe Benefits.

(i) Executive shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by Wolverine (including, without limitation, medical, prescription, dental and
salary continuance) to the extent applicable generally to other peer executives
of Wolverine.

(ii) Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of Wolverine.

 

2



--------------------------------------------------------------------------------

(iii) Executive will be provided certain fringe benefits. These fringe benefits
will include but not be limited to: (A) a cash car allowance of $1,000.00 per
month; (B) reimbursement for expenses incurred by Executive for preparation of
state and federal income tax returns; (C) professional tax and financial
planning services, including specific services related to Executive’s relocation
to Huntsville, Alabama; (D) life insurance, disability insurance and individual
long-term care insurance; and (E) four weeks’ of paid vacation, any unused
portion of which shall be forfeited at the end of the year in accordance with
Wolverine’s policies.

(f) Reimbursement of Business Expenses. Wolverine shall reimburse Executive for
all out-of-pocket business expenses incurred by Executive in the course of his
duties, in accordance with Wolverine’s policies as in effect from time to time.
Executive shall be required to submit to Wolverine appropriate documentation
supporting such out-of-pocket business expenses as a prerequisite to
reimbursement in accordance with such policies.

4. Termination Provisions.

(a) Termination by Wolverine for Cause or by Executive without Good Reason.
Wolverine may terminate Executive’s employment immediately for Cause (as defined
in Section 6(a) below) and Executive may terminate his employment without Good
Reason (as defined in Section 6(b) below) upon providing Wolverine at least
ninety (90) days advance written notice. Upon such termination, Wolverine shall
provide Executive with the following: (i) severance benefits, if any, as
provided under Wolverine’s general procedures and practices; (ii) payment of the
pro rata portion of the Base Salary through and including the date of
termination; and (iii) such employee benefits as may be due the Executive
pursuant to the provisions of the benefit plans which govern such issues (the
payments and benefits referred to in (ii) and (iii) above shall be collectively
referred to as the “Accrued Obligations”).

(b) Termination by Wolverine without Cause. Wolverine may terminate Executive’s
employment without Cause upon one hundred twenty (120) days prior written notice
to the Executive. Upon such termination, Wolverine shall provide Executive with
the following:

(i) A lump sum cash severance payment within thirty (30) days after the
effective date of such termination in an amount equal to the sum of
(A) Executive’s then current Base Salary and (B) Executive’s Annual Bonus paid
or payable for the calendar year immediately preceding the year of termination
but in no event less than 60% of Executive’s then current Base Salary.

(ii) All stock options granted by Wolverine and held by Executive as of the
effective date of such termination, to the extent not already vested, shall
become vested to the next succeeding vest date set forth in the award agreement
and plan governing such option.

(iii) Health insurance benefits for a period of two years following the
effective date of such termination under the same or similar arrangement(s) and
plan(s) as Executive’s health insurance arrangement(s) and plan(s) in effect at
the time of such termination.

(iv) The Accrued Obligations.

 

3



--------------------------------------------------------------------------------

(c) Termination by Executive for Good Reason. Executive may terminate his
employment for Good Reason upon providing Wolverine at least ninety (90) days
advance written notice. Upon such termination, Wolverine shall provide Executive
with the following:

(i) A lump sum cash severance payment within thirty (30) days after the
effective date of such termination in an amount equal to the sum of (A) two
times Executive’s then current Base Salary or the Base Salary in effect
immediately prior to the Change in Control, if greater and (B) two times
Executive’s Annual Bonus paid or payable for the calendar year immediately
preceding the year of the Change of Control but in no event less than 60% of
Executive’s then current Base Salary.

(ii) Subject to Section 7 below, all stock options granted by Wolverine and held
by Executive as of the date of such termination, to the extent not already
vested by their terms, shall become immediately vested and exercisable as of the
effective date of such termination. The value, if any, attributable to the
acceleration of vesting of such stock options that constitutes a parachute
payment to Executive under Sections 208G or 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), as determined under Section 7 of this Agreement
is referred to herein as the “Option Parachute Value.”

(iii) Health insurance benefits for a period of two years following the
effective date of such termination under the same or similar arrangement(s) and
plan(s) as Executive’s health insurance arrangement(s) and plan(s) in effect at
the time of such termination.

(iv) The Accrued Obligations.

(d) Death or Disability. Wolverine may terminate Executive’s employment due to
Executive’s death or disability (if and only to the extent Executive is eligible
for benefits under Wolverine’s group long-term disability plan or would be
eligible for such benefits were Executive a participant in said plan). Upon such
termination, Wolverine shall provide Executive with the following: (i) severance
benefits, if any, as provided under Wolverine’s general procedures and practices
and (ii) the Accrued Obligations.

(e) Limits. Wolverine’s obligation to make to make any payments to Executive
upon termination of Executive without Cause or for Good Reason as described in
Sections 4(b) and 4(c) respectively (other than the Accrued Obligations) is
contingent upon the effectiveness of Executive’s execution of a Waiver and
Release of Claims substantially in the form attached hereto as Appendix B (the
“Release”). On any termination entitling Executive to the payments and benefits
under Sections 4(b) or 4(c), Wolverine and its affiliates shall have no further
obligation to make payments under this Agreement other than as specifically
provided for in Sections 4(b) or 4(c), and Executive shall not be eligible to
receive any other severance benefits under any severance or termination plan,
program, policy or arrangement maintained by Wolverine or its affiliates.

5. Secrecy, Non-Solicitation and Non-Competition.

(a) Secrecy. During the Employment Term and thereafter, the Executive covenants
and agrees that he will not, except in performance of the Executive’s
obligations to Wolverine, or with the prior written consent of Wolverine
pursuant to the authority granted by a resolution of the Board of Directors,
directly or indirectly, disclose any secret or confidential information that he
may learn or has learned by reason of his association with Wolverine or use any

 

4



--------------------------------------------------------------------------------

such information. The term “secret or confidential information” includes,
without limitation, information not previously disclosed to the public or to the
trade by Wolverine’s management with respect to Wolverine’s products, facilities
and methods, trade secrets and other intellectual property, systems, procedures,
manuals, confidential reports, products price lists, customer lists, financial
information (including the revenues, costs or profits associated with any of
Wolverine’s products), business plans, prospects, employee or employees,
compensation, or opportunities but shall exclude any information already in the
public domain which has been disclosed to the public during the normal course of
Wolverine’s business.

(b) Customer Protection. During the Employment Term and for a period of one
(1) year following the termination of the Executive’s employment for any reason,
the Executive covenants and agrees that he will not solicit or attempt to
solicit any business from Wolverine’s customers, including actively sought
prospective customers, with whom the Executive had Material Contact during his
employment, for the purpose of providing products or services competitive with
those provided by Wolverine. Material Contacts exist between the Executive and
each customer or prospective customers with whom Wolverine were coordinated or
supervised by the Executive, or about whom the Executive obtained trade secrets
or confidential information as a result of the Executive’s association with
Wolverine.

(c) Non-solicitation of Employees. During the Employment Term and for a period
of one (1) year following the termination of the Executive’s employment for any
reason, the Executive covenants and agrees that he shall not directly or
indirectly, on his behalf or on behalf of any person or other entity; solicit or
induce, or attempt to solicit or induce, any person who, on the date hereof or
at anytime during the Employment Term, is an employee of Wolverine, to terminate
his or her employment with Wolverine, whether expressed in a written or oral
agreement or understanding or is otherwise an “at-will” employee.

(d) Noncompetition. During the Employment Term and for a period of one (1) year
following the termination of the Executive’s employment for any reason, the
Executive covenants and agrees that he will not, directly or indirectly, compete
against Wolverine within the United States in any capacity for another company
or entity that designs, produces, sells, or distributes copper tubing,
including, but not limited to, those companies listed on Appendix A hereto.

In consideration of the promises of Executive contained in this Agreement,
including without limitation in this Paragraph 5(d), in the event the
Executive’s employment is terminated by Wolverine without Cause or if the
Executive terminates his employment for Good Reason, Wolverine shall pay to the
Executive, a non-compete and non-solicitation fee equal to one (1) year’s Base
Salary and Annual Bonus as determined and payable in accordance with
Section 4(b)(i) above if such termination is by Wolverine without Cause or in
accordance with Section 4(c)(i) above if such termination is by Executive for
Good Reason. The non-compete and non-solicitation fee payable to Executive
pursuant to this Section 5(d) shall be in addition to any amounts Executive may
be entitled to receive pursuant to Sections 4(b) and 4(c).

(e) Equitable Relief. Executive acknowledges and agrees that the services
performed by him are special, unique and extraordinary in that, by reason of the
Executive’s employment, the Executive may acquire confidential information and
trade secrets concerning the operation of Wolverine, or that the Executive may
have contact with or obtain knowledge of Wolverine’s customers or prospects, the
use or disclosure of which could cause Wolverine substantial loss and damages,
which could not be readily calculated and for which no remedy at law

 

5



--------------------------------------------------------------------------------

would be adequate. Accordingly, the Executive acknowledges and agrees that
Wolverine shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining the Executive from engaging in
activities prohibited by this Section 5 or such other relief as may be required
to specifically enforce any of the covenants in this Section 5. The Executive
acknowledges and agrees that Wolverine shall be entitled to its attorneys’ fees
and court costs should Wolverine pursue legal action to enforce its rights under
this Section 5.

(f) Survival. Any termination of Executive’s employment, of the Employment Term
or of this Agreement (or breach of this Agreement by Wolverine or Executive)
shall have no effect on the continuing operation of this Section 5.

6. Definitions.

(a) Definition of Cause. For purposes of this Agreement, termination for Cause
shall mean termination of Executive’s employment by Wolverine because of: (i) a
material breach by Executive of his fiduciary duties to Wolverine;
(ii) Executive’s failure or refusal to follow the Wolverine’s written policies
after being given written notice of said failure or refusal and failing to
rectify same within 30 days; (iii) Executive’s conviction of (and should
Executive appeal said conviction, full adjudication of said conviction), or plea
of guilty, to a felony; and/or (iv) Executive’s continuing and willful refusal
to act as directed by the CEO or Chairman of the Board of Directors (other than
refusal resulting from incapacity due to physical or mental illness), after
written notice is delivered to Executive by the CEO or Chairman of the Board of
Directors which specifically identifies said refusal and sets forth a plan of
corrective action.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause hereunder unless and until there shall have been delivered
to the Executive a termination notice from the Board of Directors that
(x) states the Executive is being terminated for Cause, (y) indicates the
subsection of this definition Wolverine is relying on and (z) provides
reasonable detail of the facts providing the basis for that reliance and during
a reasonable period to cure thereafter (at least 30 days) Executive has failed
to cure in all material respects any default or other circumstance upon which
the termination for Cause is proposed to be based. Such determination may only
be made by the Board of Directors and Executive shall be permitted to respond
and defend himself before the Board of Directors with legal counsel. The failure
by Wolverine to include any fact in a termination notice that contributes to a
showing of Cause does not preclude Wolverine from asserting that fact in
enforcing its rights under this Agreement.

(b) Definition of Good Reason. For purposes of this agreement, Good Reason shall
mean termination of Executive’s employment by Executive following the occurrence
of a Change in Control, and of the occurrence within not later than two years
following such Change in Control of: (i) a material diminution of Executive’s
Base Salary in effect immediately prior to the Change in Control; (ii) a
material diminution in Executive’s authority, duties or responsibilities in
effect immediately prior to the Change in Control; (iii) a relocation of the
Executive’s principal place of employment to a location outside the United
States without the Executive’s prior written consent; and/or (iv) any other
action or inaction that constitutes a material breach by Wolverine of this
Agreement.

Notwithstanding the foregoing, Executive shall not been deemed to have
terminated his employment for Good Reason hereunder unless Executive shall have
delivered to Wolverine a termination notice within thirty (30) days of the
initial existence of the condition giving rise to Good

 

6



--------------------------------------------------------------------------------

Reason that (x) states the Executive is terminating his employment for Good
Reason, (y) indicates the subsection of this definition that Executive is
relying on and (y) provides reasonable detail of the facts providing the basis
for that reliance and during a reasonable period to cure thereafter (at least 30
days) Wolverine has failed to cure in all material respects any default or other
circumstance upon which the termination for Good Reason is proposed to be based.
The failure by Executive to include any fact in a termination notice that
contributes to a showing of Good Reason does not preclude Executive from
asserting that fact in enforcing his rights under this Agreement.

(c) Definition of Change of Control. For purposes of this Agreement, Change of
Control shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(A) the then outstanding shares of common stock of Wolverine (the “Outstanding
Wolverine Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Wolverine entitled to vote generally in the
election of directors (the “Outstanding Wolverine Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (w) any acquisition directly from Wolverine (excluding an acquisition
by virtue of the exercise of a conversion privilege), (x) any acquisition by
Wolverine or any entity controlled by Wolverine or under common control with
Wolverine, (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Wolverine or any corporation controlled by Wolverine,
(z) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (A), (B) and (C) of Section 6(c)(iii) below are
satisfied; or

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Wolverine’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors; or

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Wolverine or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of Wolverine, or the acquisition of assets or stock of another entity by
Wolverine or any of its subsidiaries (each, a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Wolverine Common Stock and the Outstanding Wolverine Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such

 

7



--------------------------------------------------------------------------------

transaction, owns Wolverine or all or substantially all of Wolverine’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Wolverine Common Stock and the Outstanding Wolverine Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of Wolverine or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board of
Directors providing for such Business Combination; or

(iv) Approval by the shareholders of Wolverine of a complete liquidation or
dissolution of Wolverine.

(v) Notwithstanding anything herein to the contrary, any Business Combination or
any acquisition by any Person of beneficial ownership of Outstanding Wolverine
Common Stock or Outstanding Wolverine Voting Securities in which the acquiring
Person is, directly or indirectly, The Alpine Group, Inc., Plainfield Special
Situations Master Fund Limited or any affiliate(s) thereof (or any combination
thereof) or any Person acting in concert with The Alpine Group, Inc., Plainfield
Special Situations Master Fund Limited or any affiliate(s) thereof (or any
combination thereof) shall not be a Change of Control for purposes of this
Agreement.

7. Golden Parachute Considerations. In the event it shall be determined that the
amount of any payments and/or benefits provided to Executive pursuant to the
terms of this Agreement or otherwise would be subject to the excise tax imposed
by Section 4999 of the Code or to any similar tax imposed by federal, state or
local law, or any other revenue system to which Executive may be subject (the
“Excise Tax”), then, the Option Parachute Value shall be reduced (partially or
completely) such that the amount of any such payments and/or benefits shall be
reduced to an amount that is equal to 299% of the Executive’s “base amount” as
determined in accordance with Section 280G of the Code. If, after the reduction
of the Option Parachute Value, the amount of any other payments and/or benefits
provided to Executive pursuant to the terms of this Agreement or otherwise would
still be subject to the Excise Tax, then the amount of such other payments
and/or benefits shall also be reduced such that the amount of all such payments
or benefits are reduced to an amount that is equal to 299% of the Executive’s
“base amount” as determined above.

8. Section 409A. To the extent required to comply with Section 409A of the Code
(and the regulations thereunder), any compensation to be paid or benefits to be
provided in connection with Executive’s termination of employment will be
delayed until the earliest day on which such payments could be made or benefits
provided in compliance (at which point all payments so-delayed shall be provided
in one lump sum), provided that there shall not be a lapse in health insurance
coverage that may be required to be continued pursuant to the terms and
conditions of Sections 4(b) and (c). Any expenses reimbursed to the Executive
pursuant to this Agreement which are includible in the Executive’s taxable
income shall be made in accordance with the terms and conditions of such plans
and arrangements governing such reimbursement; provided however, that in no
event shall the reimbursement be made later than the end of the calendar year
following the year in which the expense is incurred by Executive. Any right to
reimbursement of Executive pursuant to this

 

8



--------------------------------------------------------------------------------

Agreement cannot be exchanged for the right to cash or any other benefit and the
reimbursements provided to the Executive shall be made without regard to such
reimbursable expenses incurred by Executive on a year to year basis.

9. Governing Law. This Agreement is made and entered into in the State of
Alabama, without regard to conflict of laws rules, and the laws of Alabama shall
govern its validity and interpretation in the performance by the parties of
their respective duties and obligations.

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning the employment of Executive and any prior written or
unwritten agreements relating to the subject matter hereof and there are no
representations, warranties or commitments, other than those in writing executed
by all of the parties.

11. Arbitration. Except as otherwise expressly provided herein, any dispute,
controversy, or claim arising out of or relating to this Agreement or breach
thereof, or arising out of or relating in any way to the employment of Executive
or the termination thereof, shall be submitted to binding arbitration in
accordance with the Voluntary Labor Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction. In reaching his or her
decision, the arbitrator shall have no authority to ignore, change, modify, add
to or delete from any provision of this Agreement, but instead is limited to
interpreting this Agreement.

12. Assistance in Litigation. Executive shall make himself available, upon the
request of Wolverine, to testify or otherwise assist in litigation, arbitration,
or other disputes involving Wolverine, or any of the directors, officers,
executives, subsidiaries, or parent corporations of either, at no additional
cost during the Employment Term and at any time following the termination of
Executive’s employment for any reason; provided however, in the event such
request is made by Wolverine after the Employment Term Executive shall be
reimbursed for any reasonable out-of-pocket expenses incurred with respect
thereto and shall also be paid a reasonable daily stipend as mutually agreed
upon by the parties hereto.

13. Notices. Any notice or communication required or permitted to be given to
the parties shall be delivered personally or sent by registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or to such other address as the party addressed may have substituted
by notice pursuant to this Section.

 

  (a) If to Wolverine:

Wolverine Tube, Inc.

200 Clinton Avenue, Suite 1000

Huntsville, Alabama 35801

Attention: Corporate Secretary

 

  (b) If to Executive, to his address currently on file with Wolverine.

14. Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. This
Agreement shall inure to the benefit of and be enforceable by

 

9



--------------------------------------------------------------------------------

Wolverine and any of its successors and assigns. Wolverine will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of
Wolverine to assume expressly and agree to satisfy all of the obligations under
this Agreement in the same manner and to the same extent that Wolverine would be
required to satisfy such obligations if no such succession had taken place. As
used in this Agreement, “Wolverine” shall mean “Wolverine” as hereinbefore
defined and any successor to its respective businesses and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

15. No Mitigation of Amounts Payable Hereunder. Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Agreement be reduced by any compensation earned by Executive as the
result of employment by another employer after the date of termination, or
otherwise. Wolverine’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Wolverine may have against Executive.

16. Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

16. Construction. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

17. Captions. The captions of this Agreement are inserted for convenience and
are not part of the Agreement.

18. Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been a part of
the Agreement and there shall be deemed substituted therefore such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

19. Survivorship. Upon the expiration or other termination of this Agreement or
termination of Executive’s employment for any reason, the respective rights and
obligations of the parties hereto shall survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Agreement.

20. Withholding. Wolverine may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

21. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below.

 

WOLVERINE:     EXECUTIVE: By:          By:        Steven S. Elbaum       Harold
M. Karp   Chairman of the Board of Directors       Date:          Date:     

 

11



--------------------------------------------------------------------------------

APPENDIX A

 

1. Cerro Copper Products Company, Inc.

 

2. Luvata

 

3. Industrias Nacobre S.A. de C.V.

 

4. Golden Dragon

 

5. Mueller Industries, Inc.

 

6. Kobe Copper Products, Inc.

 

7. National Copper

 

8. Wieland

 

9. Hitachi, Ltd.

 

10. Trefimetaux

 

11. Reading Tube Corporation

 

12. IUSA

 

13. NIBCO

 

14. High Performance Tube

 

15. Commercial Metals Company

 

16. Lucas Milhaupt

 

17. J.W. Harris/Lincoln Electric

Reference to the above companies shall incorporate related companies thereto,
including, but not limited to, all parent companies, subsidiary companies,
majority-owned companies and joint ventures.

 

12



--------------------------------------------------------------------------------

APPENDIX B

Release

For and in consideration of the payments and other benefits described in the
employment agreement dated as of             , 2007 (the “Agreement”) between
Wolverine Tube, Inc., a Delaware corporation (the “Company”) and Harold M. Karp
(the “Executive”) and for other good and valuable consideration, Executive
hereby releases the Company, its divisions, affiliates, subsidiaries, parents,
branches, predecessors, successors, assigns, officers, directors, trustees,
employees, agents, shareholders, administrators, representatives, attorneys,
insurers and fiduciaries, past, present and future (the “Released Parties”) from
any and all claims of any kind arising out of, or related to, his employment
with the Company, its affiliates and subsidiaries (collectively, with the
Company, the “Affiliated Entities”), his separation from employment with the
Affiliated Entities or derivative of Executive’s employment, which Executive now
has or may have against the Released Parties, whether known or unknown to
Executive, by reason of facts which have occurred on or prior to the date that
Executive has signed this Release. Such released claims include, without
limitation, any and all claims under federal, state or local laws pertaining to
employment, including, without limitation, the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et. seq. the Reconstruction Era Civil Rights Act, as amended,
42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as amended,
29 U.S.C. Section 701 et. seq., the Family and Medical Leave Act of 1992,
29 U.S.C. Section 2601 et. seq., and any and all state or local laws regarding
employment discrimination and/or federal, state or local laws of any type or
description regarding employment, including but not limited to any claims
arising from or derivative of Executive’s employment with the Affiliated
Entities, as well as any and all claims under state contract or tort law.

Executive has read this Release carefully, acknowledges that Executive has been
given at least 21 days to consider all of its terms and has been advised to
consult with any attorney and any other advisors of Executive’s choice prior to
executing this Release, and Executive fully understands that by signing below
Executive is voluntarily giving up any right which Executive may have to sue or
bring any other claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act. Executive also
understands that Executive has a period of seven days after signing this Release
within which to revoke his agreement, and that the Company or any other person
is obligated to make any payments to Executive pursuant to Sections 4(b) or 4(c)
of the Agreement until eight days have passed since Executive’s signing of this
Release without Executive’s signature having been revoked (other than the
Accrued Obligations as defined in the Agreement). Finally, Executive has not
been forced or pressured in any manner whatsoever to sign this Release, and
Executive agrees to all of its terms voluntarily.

Notwithstanding anything else herein to the contrary, this Release shall not
affect: the obligations of Wolverine set forth in the Agreement or other
obligations to pay vested and earned benefits that, in each case, by their
terms, are to be performed after the date hereof by Wolverine (including,
without limitation, obligations to Executive under any qualified or
non-qualified retirement plan or other benefit or deferred compensation plan,
all of which shall remain in effect in accordance with their terms); obligations
to indemnify Executive respecting acts or omissions in connection with
Executive’s service as an officer or employee of the Affiliated Entities; or any
right Executive may have to obtain contribution in the event of the entry of
judgment against Executive as a result of any act or failure to act for which
both Executive and any of the Affiliated Entities are jointly responsible.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

            Date    

 

13